 

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

CHRISTOPHER MOEHRL, MICHAEL
COHL, STEVE DARNELL, VALERIE
NAGER, JACK RAMEY, SAWBILL
STRATEGIC, INC., DANIEL UMPA and
JANE RUH, on behalf of

themselves and all others similarly situated,

)
)
)
)
)
)
)
Plaintiffs, )
) Case No: 1:19-cv-01610
)
Vv. ) Judge Andrea Wood

) Magistrate Judge M. David Weisman
THE NATIONAL ASSOCIATION OF )
REALTORS, REALOGY HOLDINGS )
CORP., HOMESERVICES OF AMERICA, )
INC., HSF AFFILIATES, LLC, BHH )
AFFILIATES, LLC, THE LONG & )
FOSTER COMPANIES, INC., RE/MAX _ )
HOLDINGS, INC. and KELLER )
WILLIAMS REALTY, INC. )
)
)
)

EXHIBIT 7

Defendants.

 

DECLARATION OF SHERRIE L. PORTER
(“EWM DECL.”)

I, Sherrie L. Porter, under the penalties for perjury, declare:

1. I am an adult over the age of 21, competent to make this Declaration.
2. I have personal knowledge of the facts stated in this Declaration.
3, I am the Senior Vice President, General Sales Manager of Esslinger-Wooten-

Maxwell, Inc. d/b/a EWM Realtors d/b/a EWM Commercial d/b/a EWM Development Services

d/b/a EWM Realty International d/b/a EWM Real Estate d/b/a EWM Relocation (“EWM”). Iam

familiar with EWM’s business generally and its practices with respect to the form listing

agreements EWM has used since at least August 2018, specifically.

1
4, EWM provides real estate brokerage services through independent contractor
agents. Those independent agents, among other things, assist homeowners in selling their homes
and list customers’ homes for sale on a “Covered MLS” at issue in this case, including, but not
necessarily limited to, the MLS(s) “in the Southeast that cover the... metropolitan area[ of]...
Miami, Florida.” See Doc. 84 at 11.

5. EWM requires that its independent contractor agents execute listing agreements
with homeowners, which articulate the terms of the agreement between EWM and the
homeowner. Since at least August 2018, EMW has provided its independent contractor agents
with a form listing agreement for use in listing residential real estate.

6. Since at least August 2018, EWM’s form listing agreement has included a binding
arbitration provision.

7. Since at least August 2018, EWM has instructed its independent contractor agents
to request that homeowners execute EWM’s then relevant form listing agreement.

8. Accordingly, every EWM listing agreement executed after August 2018 should
contain a provision requiring arbitration of disputes between EWM and the homeowner. These
agreements were used by EWM’s independent contractor agents in the State of Florida.

9, A true and accurate copy of EWM’s form listing agreement for 2018 to the present
is attached as EWM Declaration Exhibit A.

[the remainder of this page left blank intentionally]
I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

Date: |p - = 2.0

signet neve lo Oe

Sherrie L. Porter

Senior Vice President

General Sales Manager
Esslinger-Wooten-Maxwell, Inc. d/b/a
Berkshire Hathaway HomeServices
EWM Realty

 
 

EWM DECLARATION EXHIBIT A - PAGE 1

BERKSHIRE HATHAWAY

HomeServices

EWM Realty

Exclusive Right of Sale Listing Agreement

This EXCLUSIVE RIGHT OF SALE LISTING AGREEMENT (the “Agreement") Is entered into this date by
and between Essllnger Wooten Maxwell, inc. dba Berkshire Hathaway HomeServices EWM Realty EWM” of "Broker’) and

(the “Owner’)

 

(Broker and Owner shall be the “Parties") and shall expire at 11:59 PM, Eastern Standard Time on _. (Expiration
Date’). Ifa Sale and Purchase Contract entered Into on or before the Expiration Date does not close, this Agreement will aulomatically be extended
for the number of days the Property was under contract.

4, EXCLUSIVE RIGHT OF SALE, Broker agrees 1o use Broker's professtonal efforts as transaction broker for Owner:

A.

To find a buyer for the following property, situated in Counly, Florida, described as follows:
Street Addrass:
Folio Number:
Legal Description:

 

 

 

 

 

 

 

Personal Property Included:

 

Personal Property Excluded:

 

 

{The real property and personal property described above together constitute the “Property"); and

To disseminate {isting information on the Property to other brokers through the services of the Multiple Listing Service(s} (the “MLS") in
accordance with its rutes. Owner hereby agrees to the terms of this Agreement and gives Broker the sote and exclusiva right and authorily
{oe find a buyer for the Property at the following price and terms or at any other price and terms the Owner accepts by executing a Sale
and Purchase Contract:

ListPrice:

Financing Terms: [[]Cash ‘[_]Conventional Financing [JVA [FHA {Seller Financing (7 Existing Morlgage Assumption
Terms:

 

2, BROKER'S OBLIGATIONS AND AUTHORITY. in consideration of this Agreement Sroker agrees:

A.
B.

Cc.

To market the Property through the MLS;

Owner authorizes Broker to advertise the Property as Broker deems advisable including, but not fimited to, advertising the Property on
the internet and the use of automated valuation models (AVMs).

To place appropriate transaction signs on the Property in accordance with all county, municipal, and homeowner association regulations
currently in effect Including "For Sale" signs and "Sola" signs (once Owner signs a Sale and Purchase Contract procured through Broker's
efforts):

To furnish information requested by other Brokers and to assist a cooperating Broker In finalizing the Sale and Purchase Contract and
closing the transaction of the property;

To [J Withhold (7) Not Withhold verbal and written offers received by Broker when a Sale and Purchase Contract, executed by Owner,
is pending closing; and

To {] Use {_] Not Use the Electronic Access and Reporting System (EARS) to show and access the Property. EARS does nol ensure
the Property's securlty; Owner is advised to secure or remove valuables. Owner agrees that EARS is for Owner's benefit and releases
Broker, persons working through Broker, and Broker's focal Realtor Association from all liability and responsibility in connection with any
foss that occurs.

3. OWNER'S OBLIGATIONS. In consideration of this Agreement, the Owner agrees:

 

 

A. To cooperate with Broker in carrying out the purpose of this contract, including referring immediately to Broker all inquiries regarding
the Property's transfer, whether by purchase or any other means of transfer;

8. To make the Property available for showing and inspections at reasonable hours;

Cc. To immediately advise Broker of:

(4) Owner's intent to lease, morigage, otherwise encumber the Property, and
(2) any facts that might affect the terms and conditions of the sale;

D. To comply with all applicable federal, state, local, and association laws, regulations, and rules applicable to real estate transactions,
including but not limited to FIRPTA (Foreign investment Real Property Tax Act);

E. To enter into a written contract with the buyer upon belng presented an offer for the Property In accordance with this Agreement, which
shall be in the form of a conteact for sale and purchase most recently approved by the Flarida Assaciatlon of Realtors, or an equivalent
form (the °Sale and Purchase Contract’). Copies of the Sale and Purchase Contract are available to Owner upon request;

F. To perform all‘of Owner's obligations under the executed Safle and Purchase Contract, Including, but not limited to the obligations: to
furnish complete evidence of title; and (if the property is a condominium or helongs to a homeowner's association) to provide prospective
buyer with a current copy of the Declaration of Condominium (if applicable), the Articles of Incorporation of the Association, Bylaws and
the Rules of the Association, and a copy of the most recent year-end financial information, and ihe Frequently Asked Questions and
Answers Document. Ail such documents shall be provided at Owner's expense no more than 3 days, excluding Salurdays, Sundays,
and Legal Holidays, prior to the executlon of this Agreement;

G. To indemnify Broker and hold Broker harmless from iosses, damages, costs and expenses of any Tiature, including atlomey's fees,
and from liability to any person, that Broker incurs because of:

(i) Owner's negligence, representations, misrepresentations, actions or inaction;
{2) the use of EARS; or
(3) the existence of undisclosed material facts about the property.
Paragraph 3(G) shall survive Broker's performance and the transfer of title
40f3 (EWN-8/18)
Serial#: 034539.200160.2077428 vce boc beeeeens . . : , ... BSForm
Prapared by: Dobra Spadafora | EWM Really Intemational | debragpewm.com | 3069602600 a Simplicity
 

EWM DECLARATION EXHIBIT A - PAGE 2

EWM Exclusive Right of Sale Listing Agreement

H, To make all legally required disclosures, including all facts that materially affect the Property's value and are not readily observable or
known by buyer. Owner certifles and represents that Owner knows of no such facts other than those represented on the
attached Owner's Property Disclosure Addendum. Owner will immediately inform Broker of any material facts that arise after signing
this Agreement.

4, BROKER'S COMPENSATION.
A. AMOUNT OF COMPENSATION. Owner jointly and severally agrees to pay Broker a brokerage fee in the following amounts (together,
the "Compensation"):

(1) For a sale of the Properly, Compensation shall be six percent (6%) of the sales price, and at the time of closing, Owner shall
pay a Flat Fee Commission tn the amount of $299 fo EWM, which shall be paid to Broker by Owner as provided in Paragraph
4(B) below; ar

(2) \fthe Property becomes available for lease during the term of this Agreement, Compensation shall be:

{a} in the amount of ten percent (10%) of the total jease amount for the term of such a lease, which amount shall be paid to
Broker at the time of the execution of such lease; and

{b) allke amount for any continued occupancy including extension, renewal, or subsequent lease between the same or related
parties, whether oral or written, which like amount shall be paid to Broker at the time of each extension, renewal, or subsequent
lease.

B. PAYMENT OF COMPENSATION. Tne Compensation, as defined above, shal! be paid to Broker by Owner:

(4) if Broker, Owner, of any olher person finds a buyer ready, willing, and able to purchase the Property at the terms for the price
specified herein, or at any other terms or price that Owner may accept by executing a Sale and Purchase Contract, compensation
shall be pald {o Broker by Owner at the time of Closing under the Sale and Purchase Contract;

(2) If Broker, Owner or any other person find a tenant ready, willing, and able to lease the Properly at the terms specified herein, or on
other terms acceptable to Owner, Compensation shall be pald to Broker by Owner at the time the tenant signs the lease, extension,
renewal, or subsequent lease between the same or related parties. Any changes in the amount of rent paid, the term of the lease, or
non-material changes of the conditions of the iease between the same or related parties shall not affect Broker's right to
Compensation as set forth herein. H during the term of such lease, extension, renewal or subsequent lease, or within 180 days after
termination thereof, the tenant or his assigns shall buy from Owner, the Compensation agreed in Paragraph 4(A)(1) shall be deemed
earned by Broker and payable to Broker as provided in this Agreement. The provisions of this Paragraph 4(8)(2) shall survive the
expiration of this Agreement and shall be binding on Owner whether or not incorporated in any lease agreement;

{3) Hf any interest of Owner in the Property is voluntarily transferred, exchanged or traded during the term of this Agreement,
compensation shall be paid to Broker by Owner at tire of transfer;

(4) If Owner willfully prevents the performance hereunder by Broker, Compensation shall be paid to Broker by Owner upon written
demand;

(5) If Owner fails or refuses to perform under the Sale and Purchase Contract, Compensation shall be paid {o Broker upon written
demand; or

(6) If Owner and buyer shall mutually rescind the Sale and Purchase Contract (except as provided for therein} without Broker's
consent, Compensation shall be paid to Broker by Owner upon writlen demand,

C. IF BUYER DEFAULTS. If a buyer is found in accordance with Paragraph 4(8)(1), but such buyer fails to perform (under a Sale and
Purchase Contract or otherwise), Owner shall pay to Broker an amount equal to fifty percent (50%) of the deposit (Including deposit(s)
made or agreed to be made by the buyer) which is retained or recovered by or for the account of Owner. Such amount shall:

(t) nol exceed the amount of Compensation as provided above;

(2) be payable at the time of disbursement of any such deposit; and

(3) be deemed as full consideration for Broker's services with respect {o that buyer, including costs.

D. PROTECTION PERIOD, If Owner agrees {o sell, lease or exchange properly within 180 days after the expiration of this Agreement, fo
a prospective buyer or tenant io whom Braker or any cooperating broker submitted the Property, Owner agrees {o pay Broker the
Compensation set forth in Paragraph 4(B) above. If the Property is re-listed with another broker after the expiration of this Agreement,
this Paragraph 4(D) shall not apply. The provisions of this Paragraph 4(D) shall survive the expiration of the Agreement.

5, CONDITIONAL TERMINATION, A! Owner's request, Broker may agree to conditionally terminate this Agreement.

A. If Broker agrees to conditional termination, Owner must sign a Withdrawal Agreement and pay Broker a cancellation fee equal to one-
half of one percent of the listed price.

B. If Owner transfers, or contracts to transfer, the Property prior to the origina! expiration of this Agreement and the Protection Period
thereafter, Broker may void conditional termination and the full compensation as stated in Paragraph 4(B) above will be due to Broker
upon Broker's written demand. In the avent that the Property Is re-listed with another broker, Paragraph 5(B) shall not apply.

6, ESCROW AUTHORITY AND TITLE WARRANTY. Broker and any cooperating broker are hereby authorized fo act as escrow agent at such
time as a Sale and Purchase Contract or lease is prepared, provided that such dulles shall be in accordance with the laws of the State of
Florida and the rules and regulations of the Florida Real Estate Commission. Owner hereby warrants {hat Owner is the legal Owner of the fee
simple title to the Property and has the authority and the capacity fo convey such tille to buyer.

7. GOOPERATION WITH OTHER BROKERS. EWM's policy is to cooperate and compensate any real estate broker who has an active license
in ihe State of Florida who sells the Property in the capacity of buyer's agent, a non-representative broker, or as a transaction broker.
Compensation to the cooperating broker shall be fifly percent (50%) of the total Compensation paid to Broker by Owner and shall be paid by
Broker to cooperating broker at time Compensation Is received by Broker from Owner. The total Compensation paid by Owner shall not
exceed the amount set forth in Paragraph 4(A) of this Agreement.

8. DISCLOSURE OF LEAD-BASED HAZARDS. The Owner of any interest in residential real property built prior to 1978 Is required by Federal

Law fo:
A. provide the buyerfenant with any Information on lead-base hazards from risk assessments or inspections in the Owner's
possession;

B. notify the buyer/tenant of any known lead-based-paint hazards;
Cc. provide buyer/tenant with an Environmental Pratection Agency's approved jead-hazard-information pamphlet such as “Protect
Your Family From Lead In Your Home"; and

 

2013 . (EWM-8/18)
- Serial: (034639-200186 2077428 bees wee beeen oe i ne . a _ " Te . . _ “s Form bee
Prepared by. Debra Spadafora | EWM Really internauonel 1 ‘debra@ewm.com } 3089602500 Bercy
 

EWM DECLARATION EXHIBIT A - PAGE 3

EWM Exclusive Right of Sale Listing Agreement

D. disclose the same information to each person employed to sell or lease such housing (Broker) including such information as the basis
for the determination that lead-based hazards exist, ihe location of the lead-based hazards and the condilion of the painted surfaces.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

§. DISPUTE RESOLUTION, This Agreement will be construed under Florida law. The Parties agree that any dispute, arising prior to or after a
closing arising out of or related to this Agreement shall first be submitted to mediation through a neutral agreed upon by the Parties. Each
Party agrees to bear their own costs of mediation. If mediation fails, the Parties agree that disputes not resolved by mediation will be settled

_ by neutral binding arbitration in the county in which the Property is located in accordance with the rules of the American Arbitration Association.
' Each party to an arbitration will pay Its own fees, costs and expenses, including atlomeys’ fees, and will equally splil the arbitrator's fees and
administrative fees of arbitration.

10. MISCELLANEOUS. This Agreement is binding on Broker's and Owner's heirs, personal representatives, administrators, successors, and
assigns. Owner (which Includes all Owners executing this Agreement) shall be jointly and severally obligated under the provisions of this
Agreement, Time is of the essence for all provisions of thts Agreement. Signatures, initials, and modifications communicated by email or
facsimile will be considered as originals. .

11. LIEN RIGHTS. Pursuant to section 475.42(1)(), Florida Statutes, Owner authorizes Broker to record a lien against the Property to secure
payment of the compensation in paragraph 4, until the obligation is satisfied. Owner knowingly waives all homestead rights and defenses in
any lien foreclosure action,

12, PLEASE DO NOT ASK OR EXPECT BROKER TO DISCRIMINATE, OR RESTRICT THE SALE OR SHOWING OF YOUR PROPERTY ON
THE BASIS OF RACE, COLOR, SOURCE OF INCOME, AGE, RELIGION, SEX, HANDICAP, FAMILIAL STATUS, OR NATIONAL ORIGIN.
EWM's POLICY AS WELL AS FEDERAL, STATE AND COUNTY LAWs PROHIBIT BROKER FROM ANY SUCH DISCRIMINATION OR
RESTRICTIONS. THIS PROPERTY SHALL BE LISTED AND MARKETED IN COMPLIANCE WITH SUCH LAWS OR ORDINANCES AS
IN EFFECT DURING THE TERM OF THIS AGREEMENT.

13. NOTE. Owner understands that this Agreemant does not guarantee the sale of the Property, but that it does provide that the Broker will make
earnest effort to market the Property as provided in this Agreement until the Expiration Date. Broker advises Owner to consull an appropriate
professional for related Jegal, tax, property condition, environmental, foreign reporting requirements, and other specialized advice.

14, ADDITIONAL CLAUSES:

15. ADDENDA. Attached hereto and made part thereof are the following addenda: (7 Owner's Property Disclosure [] Other

Owner Signature: Date:

Print Name of Owner: : Tax ID#: Phone #:

Address: Email/Fax:

Owner Signature: Date:

Print Name of Owner: : : Tax ID#: Phone #:

Address: Email/Fax:

Associate Signature: Date:

Print Name of Agent for Esslinger Wooten Maxwell, inc., dba BHHS EWM Realty: Phone #:

Address: Email/Fax:

 

 

Copy returned to Owner on : by: [Hand Delivery [) Mail [] Email

SHER

3of3 , (EWN-8/18)

 

_.. Serialfi:.034639-200156-2077428, coc be ev veetevesitituvctiveviviervtutvvttlititr vets yvrtvicevvtereeeeen co ccce teres Forme. occ
Propared by: Debra Spadafora | EWM Really Intemational } debra@ewm.com | 3059602500 Simplicity

 
